Exhibit 10.3

LOGO [g171155g53s58.jpg]

 

    

SunTrust Banks, Inc.

2009 Stock Plan

    

2011 PRO-RATA NONQUALIFIED

STOCK OPTION (NQO)

SunTrust Banks, Inc. (“SunTrust”), a Georgia corporation, pursuant to action of
the Compensation Committee (“Committee”) of its Board of Directors and in
accordance with the SunTrust Banks, Inc. 2009 Stock Plan (“Plan”), has granted a
Nonqualified Stock Option (“NQO”) to purchase shares of SunTrust Common Stock,
$1.00 par value (“Stock”), upon the following terms as an incentive for Optionee
to promote the interests of SunTrust and its Subsidiaries:

 

Name of Optionee    [Name] Number of Shares


Subject to Option

   [# of Shares] Fair Market Value Per Share
On Grant Date and Option Price    [price] Grant Date    [Grant Date]

This Option Agreement (the “Option Agreement”) evidences this NQO Grant, which
has been made subject to all the terms and conditions set forth on the attached
Terms and Conditions and in the Plan.

 

SUNTRUST BANKS, INC. Authorized Officer



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

NONQUALIFIED STOCK OPTION (NQO)

 

 

§ 1. EXERCISE PERIOD, EXPIRATION DATE, VESTING DATE. This NQO granted on [Grant
Date] (the “Grant Date”) shall expire, unless otherwise exercised, at the end of
the ten (10) year period (the “Exercise Period”) beginning on the Grant Date and
ending at the end of the last day of the Exercise Period (the “Expiration
Date”). This NQO, if it has not earlier vested or expired, shall vest and become
exercisable in full on the applicable day specified in the following vesting
schedule (each a “Vesting Date”):

 

[33 1/3]    % of the Grant shall be vested on the first anniversary of the Grant
Date; [33 1/3]    % of the Grant shall be vested on the second anniversary of
the Grant Date; [33 1/3]    % of the Grant shall be vested on the third
anniversary of the Grant Date.

provided, that on such applicable Vesting Date, Optionee is an active employee
of SunTrust or a Subsidiary and has been in Service with SunTrust or a
Subsidiary from the Grant Date through such applicable Vesting Date. This Option
shall terminate on the date that Optionee is no longer an active employee of
SunTrust or a Subsidiary, except as provided in this §2. Once this NQO has
vested, it may be exercised, in whole or in part, at any time and from time to
time during the remainder of the Exercise Period unless the NQO expires before
then. If Optionee is not an active employee of SunTrust or a Subsidiary on a
Vesting Date, Optionee forfeits all rights to any shares that would otherwise
vest on that Vesting Date and on any subsequent Vesting Date. Shares may vest
prior to the Vesting Dates set forth above in accordance with the provisions of
§ 2.

§ 2. ACCELERATED VESTING. Some or all of this NQO may vest early and become
exercisable before the Vesting Date. Early vesting will occur if the Optionee
has a termination of employment with SunTrust and all its Subsidiaries, as
described below in § 2(a), § 2(b), § 2(c) or § 2(d), before the Vesting Date.

(a) This NQO shall vest and become fully exercisable on the date Optionee’s
employment terminates because of death or Disability and shall remain
exercisable for the period described in § 3(d).

(b) If the Optionee’s employment with SunTrust and its Subsidiaries terminates
prior to any Vesting Date and the date of a Change in Control, as a result of
the Optionee’s Retirement, then Optionee’s employment shall be deemed to
continue for purposes of the vesting of this award pursuant to Section § 2, and
shall remain exercisable for the period described in § 3(c), provided that
Optionee fully performs the following covenants from the date of Retirement
through the applicable Vesting Date:

(1) No Competitive Activity. Absent the Compensation Committee’s written
consent, Optionee shall not, during the Restricted Period and within the
Territory, engage in any Managerial Responsibilities for or on behalf of any
corporation, partnership, venture, or other business entity that engages
directly or indirectly in the Financial Services Business whether as an owner,
partner, employee, agent, consultant, advisor, contractor, salesman,
stockholder, investor, officer or director; provided, however, that Optionee may
own up to five percent (5%) of the stock of a publicly traded company that
engages in the Financial Services Business so long as Optionee is only a passive
investor and is not actively involved in such company in any way.

(2) No Solicitation of Customers or Clients. Optionee shall not during the
Restricted Period solicit any customer or client of SunTrust or any SunTrust
Affiliate with whom Optionee had any material business contact during the two
(2) year period which ends on the date Optionee’s employment by SunTrust or a
SunTrust Affiliate terminates for the purpose of competing with SunTrust or any
SunTrust Affiliate for any reason, either individually, or as an owner, partner,
employee, agent, consultant, advisor, contractor, salesman, stockholder,
investor, officer or director of, or service provider to, any corporation,
partnership, venture or other business entity.

(3) Anti-pirating of Employees. Absent the Compensation Committee’s written
consent, Optionee will not during the Restricted Period solicit to employ on
Optionee’s own behalf or on behalf of any other person, firm or corporation, any
person who was employed by SunTrust or a SunTrust Affiliate during the term of
Optionee’s employment by SunTrust or a SunTrust Affiliate (whether or not such
employee would commit a breach of contract), and who has not ceased to be
employed by SunTrust or a SunTrust Affiliate for a period of at least one
(1) year.

(4) Protection of Trade Secrets and Confidential Information. Optionee hereby
agrees that Optionee will hold in a fiduciary capacity for the benefit of
SunTrust and each SunTrust Affiliate, and will not directly or indirectly use or
disclose, any Trade Secret that Optionee may have acquired during the term of
Optionee’s employment by SunTrust or a

 

-2-



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

NONQUALIFIED STOCK OPTION (NQO)

 

 

SunTrust Affiliate for so long as such information remains a Trade Secret. In
addition Optionee agrees that during the Restricted Period Optionee will hold in
a fiduciary capacity for the benefit of SunTrust and each SunTrust Affiliate,
and will not directly or indirectly use or disclose, any Confidential or
Proprietary Information that Optionee may have acquired (whether or not
developed or compiled by Optionee and whether or not Optionee was authorized to
have access to such information) during the term of, in the course of, or as a
result of Optionee’s employment by SunTrust or a SunTrust Affiliate.

(5) Non-Disparagement. Optionee agrees not to knowingly make false or materially
misleading statements or disparaging comments about SunTrust or any SunTrust
Affiliate during the Restricted Period.

(6) Reasonable and Necessary Restrictions. Optionee acknowledges that the
restrictions, prohibitions and other provisions set forth in this Agreement,
including without limitation the Territory and Restricted Period, are
reasonable, fair and equitable in scope, terms and duration; are necessary to
protect the legitimate business interests of SunTrust; and are a material
inducement to SunTrust to enter into this Agreement. Optionee covenants that
Optionee will not challenge the enforceability of this Agreement nor will
Optionee raise any equitable defense to its enforcement.

(7) Additional Definitions. (A) The term “Confidential or Proprietary
Information” for purposes of this Agreement shall mean any secret, confidential,
or proprietary information of SunTrust or a SunTrust Affiliate (other than a
Trade Secret) that has not become generally available to the public by the act
of one who has the right to disclose such information without violating any
right of SunTrust or a SunTrust Affiliate. (B) The term “Financial Services
Business” for purposes of this Agreement shall mean the business of banking,
including deposit, credit, trust and investment services, mortgage banking,
asset management, and brokerage and investment banking services. (C) The term
“Managerial Responsibilities” for purposes of this Agreement shall mean
managerial and supervisory responsibilities and duties that are substantially
the same as those Optionee is performing for SunTrust or a SunTrust Affiliate on
the date of this Agreement. (D) The term “Restricted Period” for purposes of
this Agreement shall mean the period which starts on the date Optionee’s
retirement from employment by SunTrust or a SunTrust Affiliate and which ends on
the third anniversary of this Agreement. (E) The term “SunTrust Affiliate” for
purposes of this Agreement shall mean any corporation which is a subsidiary
corporation (within the meaning of Section 424(f) of the Code) of SunTrust
except a corporation which has subsidiary corporation status under
Section 424(f) of the Code exclusively as a result of SunTrust or a SunTrust
Affiliate holding stock in such corporation as a fiduciary with respect to any
trust, estate, conservatorship, guardianship or agency. (F) The term “Territory”
for purposes of this Agreement shall mean the states of Alabama, Florida,
Georgia, Maryland, North Carolina, South Carolina, Tennessee, Virginia, and the
District of Columbia, which are the states and Territories in which SunTrust has
significant operations on the date of this Agreement. (G) “Trade Secret” for
purposes of Agreement shall mean information, including, but not limited to,
technical or nontechnical data, a formula, a pattern, a compilation, a program,
a device, a method, a technique, a drawing, a process, financial data, financial
plans, product plans, or a list of actual or potential customers or suppliers
that: (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from it is disclosure or use, and (ii) is the
subject of reasonable efforts by SunTrust or a SunTrust Affiliate to maintain
its secrecy.

(c) This NQO shall vest on the date Optionee’s employment is involuntarily
terminated by reason of a reduction in force, which results in Optionee’s
eligibility for payment of a severance benefit pursuant to the terms of the
SunTrust Banks, Inc. Severance Pay Plan, but then only a pro rata number of
shares subject to this NQO shall vest and be exercisable based on Optionee’s
Service completed from the Grant Date through the date of Optionee’s
termination. Such vested shares shall be exercisable for the three (3) month
period described in § 3(a). The pro rata calculation shall be made by
multiplying the number of shares of Stock subject to this NQO that are not then
vested by a fraction, with a numerator equal to the number of days from the
Grant Date through the date of such termination of employment, and a denominator
equal to the number of days from the Grant Date through the Vesting Date.
Fractional shares shall be disregarded.

(d) This NQO shall vest in full and become exercisable on the date of Optionee’s
termination of employment during the three (3) year period following the date of
a Change in Control, provided that such termination of employment is either
(A) involuntary on the part of Optionee, not a result of Optionee’s death or
Disability, and not a Termination for Cause; or (B) voluntary on the part of
Optionee and it constitutes a Termination for Good Reason. Such vested shares
shall remain exercisable for the period described in § 3(e).

 

-3-



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

NONQUALIFIED STOCK OPTION (NQO)

 

 

§ 3. EXPIRATION. To the extent not previously exercised, this NQO shall expire
and cease to be exercisable on the Expiration Date or if earlier, on the first
of the following events to occur:

(a) Except as otherwise described in this § 3, if Optionee’s employment with
SunTrust and all its Subsidiaries terminates for any reason, then Optionee may,
within the three (3) month period following such termination and in no event
after the Expiration Date, exercise this NQO to the extent Optionee was entitled
to exercise this NQO at the date of such termination of employment.

(b) Notwithstanding anything in this Option Agreement to the contrary, if
Optionee’s employment with SunTrust or a Subsidiary is Terminated for Cause,
then this NQO shall expire in its entirety, and all rights under this Option
Agreement shall be forfeited, as of the end of the day before the date of
Optionee’s termination of employment, regardless of whether this NQO was then
vested or non-vested, and under no circumstances shall Optionee be entitled to
exercise all or any part of this NQO after such expiration.

(c) In the event Optionee terminates employment with SunTrust and all its
Subsidiaries due to Retirement, then any part of the NQO that became vested and
exercisable pursuant to § 1 or § 2(b), shall remain exercisable through the end
of the five (5) year period which begins on the date of such termination of
employment and in no event after the Expiration Date.

(d) In the event Optionee’s termination of employment with SunTrust and all
Subsidiaries is due to death or disability, then this NQO shall be exercisable
through the end of the one (1) year period which begins on the date of
Optionee’s death or Disability and in no event after the Expiration Date.

(e) In the event of Optionee’s termination of employment during the three
(3) year period following the date of SunTrust’s Change in Control, this NQO, to
the extent not previously exercised, shall remain exercisable for the duration
of the Exercise Period, provided that Optionee’s termination of employment is
either (A) involuntary on the part of Optionee, not a result of Optionee’s death
or Disability, and not a Termination for Cause; or (B) voluntary on the part of
Optionee and it constitutes a Termination for Good Reason.

 

(f) This NQO shall expire on the date it has been exercised in full under this
Option Agreement.

 

(g) This NQO shall expire on the Expiration Date to the extent it has not then
been exercised.

§ 4. METHOD OF EXERCISE. This NQO shall be exercised by properly completing and
delivering the applicable form to the delegate specified by the Committee for
option recordkeeping, indicating the number of shares of Stock to be purchased
upon such exercise, together with the appropriate payment in full for the number
of such shares to be exercised. Payment may be made in the form of a check made
payable in accordance with the delegate’s payment instructions, or written
confirmation of ownership of sufficient shares of previously acquired Stock or
any combination of such payment methods as has been approved by the Committee.
Such exercise shall be effective on the date such form and payment actually are
delivered to SunTrust’s delegate; provided, however, if such form and payment
are mailed to the delegate at the appropriate address by registered mail or by
an overnight service, the related exercise shall be treated as effective on the
date accepted for delivery by the post office or overnight mail service. Any
previously acquired Stock which is designated as payment for the exercise shall
be valued at its Fair Market Value (closing price) on the date the exercise is
effective or, if the exercise is effective on a date other than a business day,
at the Fair Market Value on the immediately preceding business day.

§ 5. WITHHOLDING. The Committee shall have the right to reduce the number of
shares of Stock actually transferred to the Optionee to satisfy the minimum
applicable tax withholding requirements, and the Optionee shall have the right
(absent any such action by the Committee and subject to satisfying the
requirements under Rule 16b-3) to elect that the minimum applicable tax
withholding requirements be satisfied through a reduction in the number of
shares of Stock transferred to the Optionee.

§ 6. NONTRANSFERABLE. No rights granted under this NQO shall be transferable by
the Optionee other than by will or by the laws of descent and distribution.

§ 7. EMPLOYMENT AND TERMINATION. Nothing in the Plan or this Option Agreement or
any related material shall give the Optionee the right to continue in employment
with SunTrust or a Subsidiary or adversely affect the right of SunTrust or a
Subsidiary to terminate the Optionee’s employment with or without cause at any
time.

§ 8. SHAREHOLDER STATUS. The Optionee shall have no rights as a shareholder with
respect to any shares of Stock

 

-4-



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

NONQUALIFIED STOCK OPTION (NQO)

 

 

under this Option Agreement until the Optionee has made payment in full for such
shares and such shares have been duly issued and delivered to the Optionee, and
no adjustment shall be made for dividends of any kind or description whatsoever
respecting such Stock except as expressly set forth in the Plan.

§ 9. OTHER LAWS. SunTrust shall have the right to refuse to issue or transfer
any Stock under this Option Agreement if SunTrust acting in its absolute
discretion determines that the issuance or transfer of such Stock might violate
any applicable law or regulation, and any payment tendered in such event to
exercise this option shall be promptly refunded to the Optionee.

§ 10. SECURITIES REGISTRATION. SunTrust may request the Optionee to hold any
shares of Stock received upon the exercise of all or part of this NQO for
personal investment and not for purposes of resale or distribution to the public
and the Optionee shall, if so requested by SunTrust, deliver a certified
statement to that effect to SunTrust as a condition to the transfer of such
Stock to the Optionee.

§ 11. MISCELLANEOUS.

(a) TRANSFER OF EMPLOYMENT. A transfer of Optionee’s employment between or among
SunTrust and Subsidiaries or between or among Subsidiaries shall not be deemed a
termination of employment under this Option Agreement.

(b) CANCELLATION OF RIGHTS. Optionee’s rights under this Option Agreement may be
canceled in accordance with the terms of the Plan.

(c) INCORPORATION OF PLAN. This Option Agreement shall be subject to all of the
provisions, definitions, terms and conditions set forth in the Plan and any
interpretations, rules and regulations promulgated by the Committee from time to
time, all of which are incorporated by reference in this Option Agreement.

(d) GOVERNING LAW. The Plan and this Option Agreement shall be governed by the
laws of the State of Georgia (without regard to its choice-of-law provisions),
except to the extent superseded by federal law.

(e) NOTICES. Except as otherwise provided herein, any written notices provided
for in this Option Agreement that are sent by mail shall be deemed received
three (3) business days after mailing, but not later than the date of actual
receipt. Notices shall be directed, if to Optionee, at Optionee’s address
indicated by SunTrust’s records and, if to SunTrust, at SunTrust’s principal
executive office.

(f) SEVERABILITY. If one or more of the provisions of this Option Agreement
shall be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Option Agreement
to be construed so as to foster the intent of this Option Agreement and the
Plan.

(g) ENTIRE AGREEMENT. This Option Agreement (which incorporates the terms and
conditions of the Plan) constitutes the entire agreement of the parties with
respect to the subject matter hereof. This Option Agreement supersedes all prior
discussions, negotiations, understandings, commitments and agreements with
respect to such matters.

§ 12. DEFINITIONS. Whenever the following terms are used in this Option
Agreement, they shall have the meanings set forth below. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.

(a) CHANGE IN CONTROL AGREEMENT – means a change in control agreement by and
between SunTrust and the Optionee.

(b) CODE – means the Internal Revenue Code of 1986, as amended.

(c) DISABILITY – means a disability within the meaning of Code Section 22(e)(3).

(d) RETIREMENT – means the voluntary termination of employment by the Optionee
from SunTrust or its Subsidiaries on or after attaining age 55 and having
completed five (5) or more years of service as determined in accordance with the
terms of the SunTrust Banks, Inc. Retirement Plan, as amended from time to time
(the “Retirement Plan”). For purposes of this

 

-5-



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

NONQUALIFIED STOCK OPTION (NQO)

 

 

Option Agreement, an Optionee who is vested in the Retirement Plan benefit but
terminates employment before attaining age 55 or completing at least five
(5) years of service is not treated as terminating employment due to Retirement.

(e) SERVICE – means Optionee’s period of continuous employment with SunTrust and
its Subsidiaries beginning on the Grant Date of this NQO through the Vesting
Date or the date of Optionee’s termination of employment, whichever is
applicable.

(f) TERMINATION FOR CAUSE OR TERMINATED FOR CAUSE - means a termination of
employment which is made primarily because of (i) the Optionee’s willful and
continued failure to perform his job duties in a satisfactory manner after
written notice from SunTrust to Optionee and a thirty (30) day period in which
to cure such failure, (ii) the Optionee’s conviction of a felony or engagement
in a dishonest act, misappropriation of funds, embezzlement, criminal conduct or
common law fraud, (iii) the Optionee’s material violation of the Code of
Business Conduct and Ethics of SunTrust or the Code of Conduct of a Subsidiary,
(iv) the Optionee’s engagement in an act that materially damages or materially
prejudices SunTrust or any Subsidiary or the Optionee’s engagement in activities
materially damaging to the property, business or reputation of SunTrust or any
Subsidiary; or (v) the Optionee’s failure and refusal to comply in any material
respect with the current and any future amended policies, standards and
regulations of SunTrust, any Subsidiary and their regulatory agencies, if such
failure continues after written notice from SunTrust to the Optionee and a
thirty (30) day period in which to cure such failure, or the determination by
any such governing agency that the Optionee may no longer serve as an officer of
SunTrust or a Subsidiary.

Notwithstanding anything herein to the contrary, if the Optionee is subject to
the terms of a Change in Control Agreement at the time of his termination of
employment with SunTrust or a Subsidiary, solely for purposes this Option
Agreement, “Cause” shall have the meaning provided in the Change in Control
Agreement.

(h) TERMINATION FOR GOOD REASON - means a termination of employment made
primarily because of (i) a failure to elect or reelect or to appoint or to
reappoint Optionee to, or the removal of Optionee from, the position which he or
she held with SunTrust prior to the Change in Control, (ii) a substantial change
by the Board or supervising management in Optionee’s functions, duties or
responsibilities, which change would cause Optionee’s position with SunTrust to
become of less dignity, responsibility, importance or scope than the position
held by Optionee prior to the Change in Control or (iii) a substantial reduction
of Optionee’s annual compensation from the lesser of: (A) the level in effect
prior to the Change in Control or (B) any level established thereafter with the
consent of Optionee.

Notwithstanding anything herein to the contrary, if the Optionee is subject to
the terms of a Change in Control Agreement at the time of his termination of
employment with SunTrust or a Subsidiary, solely for purposes of this Option
Agreement, “Good Reason” shall have the meaning provided in the Change in
Control Agreement.

 

-6-